Citation Nr: 1546376	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to nonservice-connected pension but denied entitlement to special monthly pension.

This appeal was previously before the Board in September 2013 and October 2014, at which times the claim was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran is not housebound; does not have a single permanent disability rated as 100 percent disabling; is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; and is not unable to care for himself or protect himself from the hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for SMP on the basis of the Veteran being housebound or in need of the regular aid and attendance of another person have not been met.  38 U.S.C.A. 
§§ 1501, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
With regard to the Veteran's claim for SMP, he was provided with sufficient notice in July and August 2012. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, service treatment records and VA outpatient treatment records have been obtained and associated with the claims file. The Board recognizes that VA was unable to obtain clinical records from the Social Security Administration (SSA); it was determined that these records were unavailable and that, given the negative response from SSA, additional attempts to obtain these clinical records would be futile.  Additionally, pursuant to the Board's most recent remand, the Veteran was notified of the unavailability of these records in compliance with38 C.F.R. 
§  3.159(e) in December 2014.  

Further, the Veteran in this case was provided with multiple VA examinations with regard to his claim for SMP, including various eye examinations and an assessment conducted for the purposes of ascertaining the effects of his nonservice-connected disabilities.  See September 2012 and January 2015 VA examinations of nonservice-connected disabilities; January 2014 VA optometry examination and May 2014 Addendum; January 2015 and May 2015 VA optometry examinations.  The Board finds that, collectively, these reports are adequate for rating purposes and that a remand for another VA examination is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Further, it has not been shown that there has been a worsening of nonservice-connected disabilities since the last VA examination was conducted in January 2015 or of his vision since the May 2015 optometry examination.  Accordingly, as a whole, the examinations are sufficient so as to facilitate an informed assessment of the Veteran's disabilities throughout the appeal period, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2015).


The Board is also satisfied that there has been substantial compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the first remand of September 2013, VA treatment records were obtained and associated with the Veterans electronic folder.  Additionally, the Veteran was also provided with sufficient 38 C.F.R. § 3.156(e) notice of the absence of SSA records, thereby substantially complying with the remaining remand directives of the September 2013 remand.  Moreover, the Veteran was provided with multiple eye examinations and, pursuant to the most recent May 2015 VA examination, was furnished a report that adequately contemplated his visual fields and displayed the findings of Goldmann testing, thereby substantially complying with the Board's most recent October 2014 remand.  Thus, the Board is satisfied that there has been substantial compliance with all prior remand directives, and the Board may proceed to adjudicate his appeal at this time.

Special Monthly Pension

A qualified Veteran may receive SMP for requiring aid and attendance pursuant to statute and regulatory guidance.  A claimant will be considered in need of regular aid and attendance if he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria in § 3.352(a).  38 C.F.R. § 3.351(c) (2015).  Explaining the criteria needed to establish a factual need for aid and attendance, section 3.352(a) states: 

The following will be accorded consideration in determining the need for regular aid and attendance . . . : inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. . . . It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

38 C.F.R. § 3.352(a) (2015).  

Alternatively, a qualified Veteran may receive SMP under the housebound rate pursuant to section 3.351(d) if, in addition to having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities, the Veteran either has additional disability or disabilities independently rated at 60 percent or more or "[i]f the veteran has a disability rated as permanent and total and . . . by reason of a disability or disabilities, is permanently housebound but does not qualify for pension at the aid and attendance rate."  38 U.S.C.A. § 1521(e) (2014).

After a careful review of the record, the Board finds that the criteria for entitlement to SMP have not been met in this case.  As an initial matter, the evidence does not indicate, nor is it alleged, that the Veteran may be permanently housebound or that he may otherwise be a patient in a nursing home.  See, e.g., September 2015 Informal Hearing Presentation ("The [V]eteran argues that his disabilities have not been adequately assessed by VA in that he is in need of aid and assistance of another and is too infirmed to care for his daily living activities, not acknowledged by VA, although he is not bedridden, albeit, warranting special monthly pension.").  

Nor has it been shown that the Veteran, who was 81 years of age at the time of the September 2012 rating decision on appeal, has a single permanent disability rated as 100 percent disabling.  See Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 2012) (providing that a wartime veteran who received non-service connected disability pension based on combined disability rating of 80 percent because his disabilities prevented him from maintaining employment, and who was over age of 65, was required to show that he had single permanent disability rated 100 percent under schedule for disabilities in order to receive special monthly pension); Bradley v. Peake, 22 Vet. App. 280 (2008).  Rather, his nonservice-connected left hip is rated as 70 percent disabling, his nonservice-connected diverticulitis is rated as 10 percent disabling, and his nonservice-connected gastroesphegeal reflux disease is rated as 10 percent disabling.  See November 2012 rating decision.  It has not been shown, or argued by the Veteran, that he may be entitled to a 100 percent rating under the applicable diagnostic codes for any of these disabilities..  

The Board also emphasizes that, even contemplating the significant vision problems reported by the Veteran, the evidence does not suggest that any nonservice-connected vision disability would satisfy the requirement of a "single permanent disability rated 100 percent."  For example, the May 2015 Goldmann's test of the left eye demonstrates average concentric contraction of more than 16 degrees and, applying this to the visual acuity Diagnostic Code 6064 for light perception only in his right eye, would approximate the criteria for a 60 percent rating in this case.  The previous January 2015 VA examination report also referenced visual field findings greater than 12 degrees, and, in any event, the Board notes that the January 2015 VA examiner determined that the results in January 2015 were likely less severe than noted.  See January 2015 examination report ("[The Veteran] was not able to fully lean into the visual field machine and this may have made his visual field smaller than it really is.  His visual field is lik[el]y greater than the 12 degrees measured with the III 4e target on the kinetic humphrey visual field today." (Emphasis added)).
	
Thus, the above SMP provisions are not applicable here.  Rather, the Board will focus its analysis whether the Veteran has met the criteria for SMP under the two remaining provisions that are potentially applicable-that of requiring the aid and attendance of another either as a result of being blind or so nearly blind or by otherwise meeting the criteria demonstrating a factual need under § 3.352(a).   

Turning first to provision that authorizes SMP when a claimant is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, the Board recognizes the Veteran's many statements regarding the severity of his vision impairment.  He essentially alleges that his poor eyesight entitles him to SMP.  He provides that he is legally blind and further explains that he is blind in the right eye and that, although he has vision in his left, he cannot see well enough to read or write.  July 2012 claim and March 2013 statement.  He states that he has cataracts in his left eye and will not undergo an operation for fear of becoming "totally blind."  March 2013 statement.  As a layperson, he is competent to provide statements regarding the difficulties he experiences from decreased vision.  However, his statements are not competent to establish "blindness" as defined by VA's SMP regulation.  Namely, in order to meet the criteria for SMP, the Veteran must demonstrate corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  

Here, the VA examination reports provide clinical findings that do not support the regulatory criteria.  Specifically, September 2012 VA examiner said "No" to whether the best corrected vision was to "5/200 or worse in both eyes"; the January 2015 VA examination noted corrected vision of the left eye to 20/50; the May 2015 VA examiner noted that, although the Veteran a contracted visual field at 38 degrees in the widest meridian in the left eye, which did not meet the state of Pennsylvania's driving requirements, he did not meet the definition of legal blindness; and the Goldmann chart results in May 2015 demonstrated concentric contraction of the visual field to more than 16 degrees.  See 38 C.F.R. § 4.76a (providing a total of 500 degrees normal visual field extent at eight principal meridians:  nasally of 60 degrees, up nasally of 55 degrees, up of 45 degrees, up temporally at 55 degrees, temporally of 85 degrees, down temporally of 85 degrees, down of 65 degrees, and down nasally of 50 degrees); May 2015 Goldmann's results at corresponding meridians, beginning at 0 degrees, which corresponds to the nasal view for the left eye (41, 41, 32, 41, 67, 66, 44, 37 respectively); 38 C.F.R. § 4.77(b) ("Determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.).  Applying the code to the Goldmann results here-500-369=131 and  131/8=16.375 degrees of average concentric contraction-concentric contraction has not been shown to be limited to 5 degrees.  See also 38 C.F.R. § 4.76a, Figure 1, TS-19, "Example of computation of concentric contraction under the schedule").  

Thus, even though the January 2015 VA examiner answered "Yes" to the question of whether the Veteran had legal (statutory) blindness based on visual field loss  (visual field diameter of 20 degrees or less in the better eye), the Board again notes that the January 2015 visual field findings were noted to be unreliable.  The examiner opined:

His left eye's visual field is constricted today, in marked contrast to the confrontation field done on 12/16/2014 which was full. Today's Humphrey visual field findings are much more constricted than expected by today's confrontation field. This is consistant with Mr. [redacted] not being able to lean fully against the head rest in the machine due to discomfort form contusions to head & face 1/12/2015

January 2015 VA examination report.

Taking this into account, as well as the subsequent May 2015 VA examinations, the Board determines that the probative evidence demonstrates that his concentric contraction of the visual field has not been limited to "5 degrees or less" as required by the statute governing payment of SMP.  Nor has it been shown that he has corrected visual acuity of 5/200 or less in both eyes.  In this regard, although his right eye was "hand motion only" at the time of the January 2014 VA examination report and was noted to be "light perception only" and not "able to perceive objects, hand movements, or count fingers at 3 feet" at the January 2015 VA examination, the Veteran still has visual acuity of the left eye better than 5/200 throughout the entire appeal period.  See, e.g., January 2014 VA eye examination (20/50 corrected vision of the left eye); January 2015 VA eye examination (20/70 corrected distance vision and 20/100 corrected near vision).

Whether the Veteran's vision qualifies as being "blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less" is a legal inquiry the Board must make on the basis of evaluating all of the probative evidence.  Here, the Board finds most probative the clinical findings documented on the various examinations throughout the appeal period, which show that the Veteran's left eye has vision better than that defined by the SMP regulation, both in visual acuity and in concentric contraction of the visual field.  Accordingly, SMP cannot be awarded under this provision.

Turning next to the criteria needed to establish a factual need for aid and attendance under 38 C.F.R. § 3.352(a), the Board acknowledges that Veteran's statements that his nonservice-connected disabilities, particularly his vision, cause difficulties in his day-to-day activities.  For example, the September 2012 VA examination noted that the Veteran does not drive, and the Veteran stated that he cannot see well enough to read or write.  However, the September 2012 VA examination report noted that he was able to be transported by van without escort, and that his usual activities include preparing meals, watching television, and walking many places in town.  The examiner expressly opined that the Veteran "can perform all functions" of self-care skills.  When examined again in January 2015 (this examination report is located in the Veteran's Virtual VA e-folder), although it was recognized that imbalance affected him, he again was noted to be able to watch television and take walks, as well as "perform all functions" of self-care skills.    

Given the above, the Board finds that a factual need for the aid and attendance of another has not been demonstrated in this case.  That is not to say that the Veteran does not have any difficulties resulting from his nonservice-connected disabilities.  The Board notes that the May 2015 VA eye examiner warned that the Veteran's monocular status with contracted visual field, combined with his reduced visual acuity, puts him at higher risk for falls, difficulty seeing and reading small print, instructions, etc.  However, these difficulties have not been shown to have caused him to require the aid and attendance of another on a regular basis to protect the claimant from hazards or dangers incident to his daily environment, or otherwise render him unable to dress or undress himself, to keep himself ordinarily clean and presentable, or to feed himself through loss of coordination of upper extremities or through extreme weakness, to attend to the wants of nature.  Nor has it been shown that he is physically or mentally incapacitated or that he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  Accordingly, SMP is not warranted under the criteria set forth in 38 C.F.R. § 3.352(a).

In conclusion, because the weight of the evidence demonstrates that the Veteran is not entitled to SMP, the appeal is denied.


ORDER

SMP is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


